Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 1 of 7 PageID #: 4509



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------x
  JACOB SCHONBERG, BINYOMIN SCHONBERG, :
  BINYOMIN HALPERN AND RAPHAEL BAROUCH :
  ELKAIM, et al.,                                                      :
                                                                       : No. 17-cv-2161 (CBA)(RML)
                                               Plaintiffs,             :
                                                                       :
                             - against -                               :
                                                                       :
  YECHEZKEL STRULOVICH a/k/a CHASKIEL                                  :
  STRULOVICH, YECHIEL OBERLANDER a/k/a MICI :
  OBERLANDER a/k/a MIHAY OBERLANDER, et al., :
                                                                       :
                                               Defendants.             :
  ---------------------------------------------------------------------x




    PLAINTIFFS’ PRE-MOTION REPLY BRIEF IN SUPPORT OF LEAVE TO AMEND
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 2 of 7 PageID #: 4510



           Plaintiffs respectfully submit this pre-motion reply brief in support of leave to amend the

  Complaint.1

      I.       LEAVE TO AMEND SHOULD BE GRANTED BECAUSE PLAINTIFFS
               HAVE ENGAGED IN NO UNDUE DELAY OR BAD FAITH AND THE
               AMENDMENT WOULD CAUSE NO PREJUDICE TO DEFENDANTS

           Defendants do not deny that “[m]ere delay . . . absent a showing of bad faith or undue

  prejudice, does not provide a basis for the district court to deny the right to amend.” Portelos v.

  City of N.Y., 2015 U.S. Dist. LEXIS 123261, at *4-5 (E.D.N.Y. Sept. 15, 2015). And leave to

  amend has been granted after significantly greater delay than here. See Margel v. E.G.L. Gem

  Lab Ltd., 2010 U.S. Dist. LEXIS 10622, at *29-30 (S.D.N.Y. Feb. 8, 2010) (collecting Second

  Circuit cases allowing amendments after delays from two to five years). Nor do defendants

  claim that there was bad faith – seeking tactical advantage from the amendment – or that they

  would suffer any prejudice. Accordingly, irrespective of delay, leave to amend is appropriate.

           Furthermore, the record does not even support defendants’ contention that there was

  undue delay. Defendants allege that Rabbi Rosenberg (“Rosenberg”) informed Plaintiffs’

  counsel that he would appoint himself as arbitrator if the parties agreed to it. This allegation is

  simply untrue. (Elkaim Reply Decl. ¶¶ 2-3, Halpern Reply Decl. ¶ 2.) Defendants offer no

  declaration from Rosenberg to attest to this allegation, and the documentary record belies it.

  After Rosenberg supposedly told defendants’ representative that he had communicated this offer

  to Plaintiffs’ counsel, defendants’ counsel wrote the following in an email to Rosenberg: “I am

  writing to follow up on the below email and letter as we have not yet heard from you.” (Halpern

  Decl., Ex. 3.) Nothing in this email suggests that defendants were waiting on a response from


  1
    Bronstein, Gewirtz & Grossman LLC (“BG&G”) represents all of the plaintiffs in this action except Shimon
  Asulin, Clara Grossman, Irving Grossman, David Schonfeld, and Pnina Schonfeld. This brief is filed on behalf of
  the plaintiffs represented by BG&G (“Plaintiffs”). All undefined capitalized terms have the meanings ascribed to
  them in the Court’s 2017 Memorandum and Order (the “Order”) and Plaintiffs’ opening pre-motion brief.

                                                          1
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 3 of 7 PageID #: 4511



  Plaintiffs rather than Rosenberg, from whom defendants had not yet heard.2

            Thereafter, in August and September of 2018, Plaintiffs sought to reach an agreement

  with defendants on an arbitrator and arbitration rules to determine all of the claims between the

  parties. Defendants express outrage at the comprehensive scope of the proposed arbitration

  agreement, yet it was entirely reasonable for Plaintiffs to ensure that the arbitrators were fully

  empowered to obtain necessary discovery and that the arbitral decision was binding on all

  interested parties. Moreover, nothing in the proposed agreement was contrary to Jewish law.3

  (Halpern Reply Decl. ¶ 5.) Thus, there was no undue delay in seeking leave to amend.

      II.      DISMISSAL OF ONE CLAIM UNDER RULE 12(b)(6) DOES NOT
               AUTOMATICALLY PRECLUDE LEAVE TO AMEND

            Defendants offer no support for the contention that a court order dismissing a claim under

  Rule 12(b)(6), without dismissing the entire complaint or the entire action, automatically denies

  leave to amend. Defendants insist that the burden of disproving their novel argument rests on

  Plaintiffs. Plaintiffs bear no such burden, especially as logic does not support defendants’

  argument. But, in any event, courts have held that even the dismissal of an entire complaint,

  without dismissal of the action, permits an application for leave to amend. See Geier v. Mo.

  Ethics Comm’n, 715 F.3d 674, 677 (8th Cir. 2013) (“If, however, the ‘order does not expressly or

  by clear implication dismiss the action’...the order only dismissed the complaint, and thus the

  party may amend under Rule 15(a) with the court’s permission.”) (quoting Whitaker v. City of

  Houston, Tex., 963 F.2d 831, 835 (5th Cir. 1992)). Leave to amend is appropriate where, as

  here, the action is active and the Court never stated that it dismissed the non-signatory Individual


  2
    Moreover, Plaintiffs had no obligation to agree voluntarily to the appointment. Defendants do not suggest that
  Rosenberg needed Plaintiffs’ approval before he could appoint himself pursuant to the arbitration agreements.
  3
    Defendants express indignation at the notion that an English-language arbitration agreement with broad discovery
  devices would be more befitting of a rabbinical arbitration panel than a short Hebrew agreement. (Opp. Bf. at 8.)
  Plaintiffs never made such a claim. The proposed agreements were more befitting of a rabbinical arbitration panel
  than the agreement prepared for arbitration before Justice Schmidt. (Halpern Dec. ¶¶ 12-14; Pre-Motion Bf. at 6.)

                                                           2
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 4 of 7 PageID #: 4512



  Plaintiffs’ securities claim with prejudice or that it denied leave to amend the claim.

      III.      THE PROPOSED AMENDED SECURITIES FRAUD CLAIM IS VIABLE

             Since the Individual Plaintiffs have standing to assert a securities fraud claim based upon

  their direct purchase of the LLC Plaintiff membership interests, defendants now argue that the

  membership interests are not securities because Strulovich was not the manager of the LLC

  Plaintiffs.4 But the Court has already held, “pursuant to a standard similar to that applicable for a

  motion for summary judgment” (Order at 11), that Strulovich was the manager of the LLC

  Plaintiffs. This holding was the entire basis for the Court’s referral of many LLC Plaintiff claims

  to arbitration.5 To the extent defendants seek the Court’s reconsideration of its earlier ruling, as

  the Court may do in its discretion,6 Plaintiffs welcome such reconsideration.

             But the securities claim is valid irrespective of Strulovich’s technical status. The Second

  Circuit has held that, for the third prong of the Howey test, courts must evaluate whether “the

  reasonable expectation was one of significant investor control.” U.S. v. Leonard, 529 F.3d 83,

  85 (2d Cir. 2008). The relevant question is whether, “notwithstanding the organizational

  documents drafted to suggest active participation by members, the defendants sought and

  expected passive investors for [the LLCs], and therefore the interests that they marketed

  constituted securities.” Id. at 91. Here, Plaintiffs’ allegations “do not permit the Court to find an

  expectation at the time of the transaction of ‘significant investor control.’” Uni-World Capital,

  L.P. v. Preferred Fragrance, Inc., 2014 U.S. Dist. LEXIS 109919, at *22 (S.D.N.Y. Aug. 8,

  2014). As set forth in the Second Amended Complaint and in the Holding Company


  4
    The proposed amendment would also assert a RICO claim in the alternative, precisely because defendants might
  seek to establish that the Individual Plaintiffs never purchased securities.
  5
    A recent state court filing by Strulovich stated that pursuant to this Court’s Order, only Strulovich could act on
  behalf of the LLC Plaintiffs, to the exclusion of the LLC Plaintiffs’ members. (Halpern Reply Decl., Ex. A at 5.)
  6
    See Mallard v. Potenza, No. 94-CV-223 (CBA), 2007 U.S. Dist. LEXIS 86336, at *11 n.2 (E.D.N.Y. Nov. 21,
  2007) (“[A]pplication of the law of the case doctrine is discretionary and does not limit a court’s power to reconsider
  its own decisions prior to final judgment.”).

                                                            3
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 5 of 7 PageID #: 4513



  Agreements, the parties reasonably expected that the LLC Plaintiffs’ affairs were to be managed

  by Strulovich and Oberlander. Although the LLC Plaintiffs’ members later authorized this

  litigation, “plaintiffs’ actions following the transaction, including steps they allegedly took to

  manage the business . . . may, or may not, bear on whether the parties at the time of the

  transaction reasonably expected ‘significant investor control.’” Id. at *24 (emphasis in original).7

      IV.       THE AMENDED SECURITIES FRAUD CLAIM IS NOT ARBITRABLE

            Defendants offer no support for their argument that, because LLC Plaintiffs were

  planning on investing in the Holding Company Defendants, any misrepresentation about the

  LLC Plaintiffs relates to the Holding Company Agreement and is arbitrable for signatory

  Individual Plaintiffs. Nor is this proposition logical. For example, the Individual Defendants’

  misrepresentation of their intention to divert funds before they even reached LLC Plaintiffs’

  accounts clearly did not relate to the Holding Company Agreements.

      V.        THE PROPOSED COMMON LAW CLAIMS ARE NOT ARBITRABLE

            Defendants do not even attempt to rebut Plaintiffs’ legal argument that the proposed

  breach of fiduciary duty claim by the LLC Plaintiffs against the Individual Defendants is an

  internal matter that Strulovich could not alter through the Holding Company Agreements.

  Instead, Defendants suggest that the Court already found otherwise, because the Court referred to

  arbitration the claims for accounting, fraud, and unjust enrichment, which included some

  allegations about harms committed within the LLC Plaintiffs, rather than just the Holding

  Company Defendants. But the Court made very clear that it was “unnecessary for the Court to

  resolve” whether “the specific terms of the Holding Company Agreements governing the internal

  management of the LLC are effective.” (Order at 17.) Thus, the Court explicitly disclaimed the


  7
   Defendants refer the Court to their prior briefing for additional reasons why Plaintiffs’ securities fraud claim fails.
  Plaintiffs likewise refer the court to their prior briefing for the response to these arguments.

                                                             4
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 6 of 7 PageID #: 4514



  referral to arbitration for any internal LLC Plaintiff claims. Furthermore, even if the Court had

  referred claims relating to harms committed within the LLC Plaintiffs, it would have done so

  solely because the court could not refer to arbitration only parts of individual claims by the same

  plaintiffs against the same defendants. See Powers Distrib. Co. v. Grenzebach Corp., No. 16-

  12740, 2017 U.S. Dist. LEXIS 107624, at *8-9 (E.D. Mich. July 12, 2017) (where arbitrable and

  non-arbitrable claims remain grouped together, “[t]he Court knows of no authority that would

  permit the Court to reform the complaint and to split one claim into multiple claims. Without

  such authority, each claim as drafted cannot be maintained without reference to [the arbitrable

  allegations] meaning the Court must send the claims to arbitration.”). The referral of those

  hybrid claims would have no implication for the proposed purely non-arbitrable claims.8

            The proposed derivative fiduciary duty claim on behalf of Holding Company Defendants

  is not arbitrable because it does not originate from the Individual Defendants’ roles in the other

  signatories. Nor would there be a conflict in asserting this claim, because the proposed

  amendment would drop the Holding Company Defendants as defendants.

      VI.      PLAINTIFFS’ PROPERLY SUBMITTED PRE-MOTION BRIEFING

            The Court’s “scheduling order” did not grant Plaintiffs permission to make a motion for

  leave to amend; rather, it directed briefing to address why leave to amend was appropriate,

  without the necessity of filing a formal motion annexing the proposed amended complaint.

  Plaintiffs’ briefing sufficiently explains the proposed causes of action for this purpose. As noted

  in the opening brief, the amendment would include additional specific details about defendants’

  false representations, to address their previous argument that the securities fraud claim was not

  pled with sufficient particularity; additional details would also be included for the RICO claim.


  8
   In addition, the proposed amended complaint would split these hybrid claims into individual arbitrable and non-
  arbitrable claims.

                                                          5
Case 1:17-cv-02161-CBA-RML Document 272 Filed 02/27/19 Page 7 of 7 PageID #: 4515



                                           CONCLUSION

         For the reasons set forth in this pre-motion reply brief, Plaintiffs should be granted leave

  to amend the complaint.

  Dated: February 27, 2019

                                        BRONSTEIN, GEWIRTZ & GROSSMAN, LLC


                                        By:    /s/ Yitzchak Eliezer Soloveichik
                                               Yitzchak Eliezer Soloveichik (YS9703)
                                               60 East 42nd Street, Suite 4600
                                               New York, New York 10165
                                               (212) 697-6484
                                               soloveichik@bgandg.com




                                                   6
